Citation Nr: 1037465	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  03-12 199	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUE

Entitlement to an initial compensable rating for the Veteran's 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from April 1965 to January 
1968.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that in its last remand of May 2009, an issue of 
entitlement to service connection for a neurological condition of 
the left toes, claimed on a direct basis, and as secondary to a 
low back injury, was also on appeal.  In a December 2009 rating 
decision this claim was granted by the RO.  As such, it is no 
longer in appellate status.



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 
1965 to January 1968.

2.  On June 22, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2009).  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


